Title: From John Adams to William Wirt, 7 March 1818
From: Adams, John
To: Wirt, William



Dear Sir
Quincy March 7. 1818

Be pleased to accept my cordial Thanks for the present of and elegant Copy of your Sketches of Mr Henry. I know not whether I shall ever have time to make you any other return than Thanks. But as I see you wish to investigate the Sources of the American Revolution, if you will give me leave, I will give you Such hereto as my memory affords to assist you.
In 1764 was published in Boston a pretty little Pamphlet “The Sentiments of a British American” the Motto of which ought to have warned Great Britain to desist from her Tyranical System of Taxation.
			Asellum in prato timidus pascebat Senex.Is, hostium clamore Subito territus, Swadebat Asino fugere, ne possent capi. Att ille Centus: quæso num binas mihi Clitellas impositurum victorem putas? Senex negavit. Ergo quid refert mea Cui Serviam? Clitellas dum portem meas. Phaedrus.
Considering “An Act for granting certain duties in the British Colonies and Plantations in America,” of the 4.4.3. he says “The first Objection is, that a Tax is laid on Several Commodities, to be raised and levied in the Plantations, and to be remitted home to England. This is esteemed as a grivance, in as much as they are laid without the Consent of the Representatives of the Colonists. It is esteemed an essential British Right, that no Person Shall be Subject to any Tax; but what, in person or by his representative he has a Voice in laying.”
I am indebted to you, Sir, for the Reperusal of this pretty little Thing. I had never Seen it, for 54 Years and Should never have Seen it again: but your Book has excited me, having no copy of it to borrow it as a great favour for a Short time. It was written by Oxenbridge Thatcher a Barrister at Law in Boston. There is So much resemblance between this pamphlet and Mr Jays Address to the People of England written ten years afterwards, That, as Johnson Said of his Rasselas and Voltaires Candide, one might be Suspected to have given Birth to the other.
Majora canamus.
In 1764 was published in Boston “The Rights of the British Colonies asserted and proved, by James Otis Esq, This Work was read in the House of Representatives of Massachusetts in Manuscript in 1764 and though not ordered by them to be publised it was printed with their Knowledge. In it these Propositions are asserted as fundamental.
“1. That the Supream and Subordinate Powers of Legislation Should be free and Sacred in the hands, where the Community have once rightfully placed them.
2. The Supream national Legislative cannot be altered justly, till the Commonwealth is dissolved, nor a Subordinate Legislative taken away without forfeiture or other good Cause. Nor can the Subjects in the Subordinate Government be reduced to a State of Slavery, and Subject to the despotick Rule of others.
3. No Legislative, Supreme or Subordinate, has a right, to make itself arbitrary.
4. The Supream Legislative cannot justly assume a Power of ruling by extempore arbitrary decrees, but is bound to dispense Justice by known Settled rules, and by duely authorized, independent Judges.
5. The Supreme Power cannot take from any Man, any part  of his Property, without his Consent, in Person, or by his Representative.
6. The Legislature Power cannot transfer the Power of making Laws to any other hands.
These are the bounds, which by God and Nature are fixed; hitherto have they a right to come, and no farther.
1. To govern by Stated Laws.
2. “Those Laws Should have no End, ultimately but the public Good good of the People.
3. “That Taxes are not to be laid on the People, but by Their Consent, or by deputation.
4. “Their whole Power is not transferable.
These are the first Principles of Law and Justice; and The great Barriers of a free State, and of the British Constitution in particular. I ask, I want no more.”
This Work, which in 1764 was as familiar to me, as my Alphabet I had not Seen for 54 Years, and Should never have Seen it again if your Sketches for which I again thank you, had not arroused me. With some Pains and as a great favour I have obtained the Loan of it for a Short time. In page 73, is an elaborate and learned demonstration that all Acts of Parliment laying Taxes on the Colonies without their Consent, are void.
In an Appendix to this Work is a Copy of Instructions given by The City of Boston, at their annual Meeting in May 1764. to their Representatives, Royal Tyler, James Otis, Thomas Cushing and Oxenbridge Thatcher Esq’rs. These Instructions were drawn by Samuel Adams who was one of the Committee appointed by the Town for that purpose.
These Instructions are a Sample of that Symplicity, Purity and harmony of Style which distinguished all the productions of Mr Adams’s Pen. I wish I could transcribe the whole: but the Paragraph, most directly to the present Purpose is the following
“But what Still heightens our Apprehensions is, that these unexpected Proceedings may be preparatory to new Taxations upon Us: for, if our Trade may be taxed, why not our Lands? Why not the produce of our Lands, and every Thing We possess or make Use of? This We apprehend annihilates our Charter Right to govern and tax ourselves. It Strikes at our British Priviledges, which, as We have never forfeited them, We hold in common with our fellow Subjects who are natives of Britain. If Taxes are laid upon Us in any Shape, without our having a legal Representation where they are laid, are We not reduced from the Character of free Subjects, to the miserable State of tributary Slaves.?”
This whole Work was published more than a Year before Mr Henrys Resolutions were moved.
Excuse the trouble I give you, and believe me to be, Sir, / your obliged Friend / and humble Servant
John Adams